Case: 1:20-cr-00257 Document #: 1 Filed: 06/01/20 Page 1 of 4 PageID #:1

                                                          FIL/2E0D
                                                                 20
                                                              6/1
                                                                       . BRUTO   N
                                                            THOMA.SDGIS T R ICT COURT
                                                         CLERK, U .S




                                                      $3
Case: 1:20-cr-00257 Document #: 1 Filed: 06/01/20 Page 2 of 4 PageID #:2
Case: 1:20-cr-00257 Document #: 1 Filed: 06/01/20 Page 3 of 4 PageID #:3
Case: 1:20-cr-00257 Document #: 1 Filed: 06/01/20 Page 4 of 4 PageID #:4
